Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

	The application of Raj Sohmshetty for Smart Containers and Systems and Method filed 8/26/20 has been examined. Claims 1-20 are pending. 


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it include the phrase “The disclosure”. This is implied and should be avoide.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 10, 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meszaros European Patent Application EP3702986.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meszaros European Patent Application EP3702986.
        Regarding claim 10, Meszaros teaches a smart container, comprising:
a body comprising an opening (paragraph 037);
 a door configured to cover the opening in a closed position; a lock configured to secure the door in the closed position (paragraph 037); a sensor (environmental sensor, paragraph 045) an identification of the smart container (paragraph 026); and a computer, comprising: a processor; and a memory comprising computer executable instructions that, when executed by the processor, cause the processor to: read an entry on a blockchain that indicates the identification of the smart container and write a measurement by the sensor to the blockchain (paragraph 017,025-026,029).
         Regarding claim 15, Meszaros teaches the sensor includes at least a light sensor (paragraph 045).
         Regarding claim 16, Meszaros teaches the smart container comprising a communication module. (fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3,7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers US Patent 9336505 in view of Narayanaswami US Patent Application Publication 20210281395.

       Regards claim 1,3, Meyers teaches a method, comprising:
   scanning a smart container with a scanning device (col. 2 line 62-col. 3 line 46);
writing, in response to scanning the smart container with the first scanning device, a first measurement by a sensor of the smart container (col. 4 lines 7-19);
analyzing the first measurement to determine a presence of contents in the smart container (col. 4 lines 9-15). Meyers teaches the scanning device and the container are connected to the network and therefore represent network node (col. 3 lines 46-65, col. 5 lines 50-61). Meyers teaches the collected data is transmitted to a data center 312 (col. 4 lines 56-col. 5 line 19) but is silent on teaching writing the data to a blockchain. Narayanaswami in an analogous art teaches scanning information from an object and writing the information, including the scanner identification, to a blockchain (paragraph 0120).  Narayanaswami teaches the blockchain network includes a plurality of scanning devices (paragraph 042).

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Meyers as disclosed by Narayanaswami because such modification represents the substitution of a central database for distributed and decentralized blockchain and further providing an improving for increases data security. 
            Regarding claim 7, Meyers teaches    scanning a smart container with a scanning device (col. 2 line 62-col. 3 line 46);
writing, in response to scanning the smart container with the first scanning device, a first measurement by a sensor of the smart container (col. 4 lines 7-19);
analyzing the first measurement to determine a presence of contents in the smart container (col. 4 lines 9-15). Meyers teaches a plurality of scanners (col. 4 lines 20-33) and therefore teaches a second scanner. 

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Meyers as disclosed by Narayanaswami because such modification represents the substitution of a central database for distributed and decentralized blockchain and further providing an improvement for increases data security. 
         Regarding claim 9, Meyers teaches the sensor include a light sensor (col. 3 lines 54-65).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers US Patent 9336505 in view of Narayanaswami US Patent Application Publication 20210281395 and further in view of Chin et al. US Patent Application Publication 20180096175.
        Regarding claim 2, Meyers in view of Narayanaswami is silent on teaching the smart container comprises scanning a visual pattern. Chin et al. in an analogous art teaches the smart container comprises scanning a visual pattern (paragraph 039).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Meyers in view of Narayanaswami as disclosed by Chin et al. because such modification represents the combination of prior art elements in order to achieve the predictable result of providing container information to the scanning device.


4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers US Patent 9336505 in view of Narayanaswami US Patent Application Publication 20210281395 and further in view of Klink US Patent Application Publication 20220014388.
	Regarding claims 4-6, Meyers in view of Narayanaswami is silent on teaching generating an unlock code. Klink in an analogous art teaches generating an unlock code, encrypting the unlock code with a public key of a receiver, and decrypting the encrypted unlock code with a private key of the receiver (paragraph 061).
	It would have been obvious to one of ordinary skill in the art to modify the system of Meyers in view of Narayanaswami as disclosed by Klink at the time of the invention because such modification provides an improvement over the system of Meyers in view of Narayanaswami in order to provide access to the content of the smart container in a secured manner.



	 

          Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers US Patent 9336505 in view of Narayanaswami US Patent Application Publication 20210281395 and further in view of Haider et al. US Patent Application Publication 20210125507. 
	Regarding claim 8, Meyers in view of Narayanaswami is silent on teaching an autonomous delivery vehicle includes the first scanning device. Haider in an analogous art teaches an autonomous vehicle that include a scanner for scanning a container (paragraph 0155).
	It would have been obvious to one of ordinary skill in the art to modify the system of Meyers in view of Narayanaswami at the time of the invention as disclosed by Haider because such modification improves the mobility of the scanning device and allows the scanner to be transported to the location of the container. 


   Claims 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meszaros European Patent Application EP3702986 in view of Yashiki Japanese Patent Publication JP 2004011313.
          Regarding claims 11-12 and 14, Meszaros is silent on teaching the processor to generate an unlock code for the lock and the processor to encrypt the unlock code with a public key of a receiver. Yashiki in an analogous art teaches generate an unlock code for the lock and the processor to encrypt the unlock code with a public key of a receiver and teaches executable instructions that, when executed by the processor, cause the processor to receive the unlock code and unlock the lock (paragraph 09)
           It would have been obvious to one of ordinary skill in the art to modify the system of Meszeros as disclosed by Yashiki at the time of the invention because such modification provides an improvement over the system of in order to provide access to the content of the smart container in a secured manner.

   Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meszaros European Patent Application EP3702986 in view of Yashiki. Japanese Patent Publication JP 2004011313 and further in view of Zhang Chinese Patent Publication CN 112002043.
Regarding claim 13, Meszaros in view of Yashiki teaches the processor to request the public key of the receiver from a server. Zhang in an analogous art teaches the processor device request the public key of the receiver from a server (as disclosed in the content section of the document).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Meszaros in view of Yashiki as disclosed by Zhang because such modification improves the system of Meszaros in view of Yashiki by providing an effective and reliable means of distributing the public key as requested.

             Claim 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meszaros European Patent Application EP3702986 in view of Koch WO 2008003301.
Regarding claims 17-18, Meszaros is silent on teaching positioning the door in the closed position closes at least part of the circuit. Koch in an analogous art teaches positioning the door in the closed position closes at least part of the circuit the circuit is configured to provide power to the sensor when the circuit is closed (abstract).
It would have been obvious to one of ordinary skill in the art to modify the system of Meszaros at the time of the invention as disclosed by Koch because such modification improves the reliability of the sensor system by limiting the sensor to sense conditions only when the door of the container is closed.
         Regarding claim 20, Meszaros teaches a smart container, comprising:
a body comprising an opening (paragraph 037); a door configured to cover the opening in a closed position; a lock configured to secure the door in the closed position (paragraph 037); and a computer, comprising:
a processor and a memory comprising computer executable instructions that, when executed by the processor, cause the processor to activate the sensor to sense contents in the smart container when the door is locked (paragraph 017,025-026,029). Meszaros is silent on teaching a sensor that is configured to be activated only when the door is locked. Koch in an analogous art teaches positioning the door in the closed position closes at least part of the circuit the circuit is configured to provide power to the sensor when the circuit is closed (Abstract).
          It would have been obvious to one of ordinary skill in the art to modify the system of Meszaros at the time of the invention as disclosed by Zhao because such modification improves the reliability of the sensor system by limiting the sensor to sense conditions only when the door of the container is closed

             Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meszaros European Patent Application EP3702986 in view of Koch WO 2008/003301 and further in view of Shen Chinese Patent Publication 107476824.


It would have been obvious to one of ordinary skill in the art to modify the system of Meszaros in view of Koch at the time of the invention as disclosed by Shen because such modification represents an improvement over the system of Meszaros in view of Koch by providing an effective means for detecting the door closure and the reliability of the sensor system by limiting the sensor to sense conditions only when the door of the container is closed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/VERNAL U BROWN/Primary Examiner, Art Unit 2683